Case 20-33900 Document 874 Filed in TXSB on 10/15/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS

In re: Moores the Suit People Corp. Case No. 20-33910
NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE. Transferee hereby gives evidence and notice

pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the
claim referenced in this evidence and notice.

 

 

Bradford Capital Holdings, LP Simpson Screen Print & Lithography
Name of Transferee (MSP)

Name of Transferor
Name and address where transferee payments Scheduled Claim Number: 4509625
should be sent: Scheduled Claim Amount: $60,862.26
c/o Bradford Capital Management, LLC Proof of Claim Number: 512
PO Box 4353 Proof of Claim Amount: $84,146.56

Clifton, NJ 07012

Attn: Brian Brager

Phone: 862-249-1349

Email: bbrager@bradfordcapitalmemt.com

 

 

 

 

I declare under penalty of perjury that the information provided in this notice is true and correct
to the best of my knowledge and belief.

Bradford Capital Holdings, LP
By: Bradford Capital GP, LLC, its General Partner

By: /s/ Brian Brager Date: 10/15/2020
Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C.
§§ 152 & 3571
Case 20-33900 Document 874 Filed in TXSB on 10/15/20 Page 2 of 2
EVIDENCE OF TRANSFER OF CLAIM

TO: United States Bankruptcy Court
Southern District of Texas

Attention: Clerk

AND TO: Moores the Suit People Corp. and Tailored Brands, Inc. (collectively, “Debtor”)
Case No. 20-33900

Proof of Claim #512
Schedule #: 4509625

Simpson Screen Print & Lithography Ltd., its successors and assigns (“Assignor”), for good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, does hereby unconditionally and irrevocably sell, transfer and
assign unto:

Bradford Capital Holdings, LP
Attention: Brian L. Brager
PO Box 4353

Clifton, NJ 07012

its successors and assigns (“Assignee”), all rights, title and interest, claims and causes of action in and to, or arising under
or in connection with, its claim (as such term is defined in Section 101(5) of the U.S. bankruptcy Code), in and to the
claim of Assignor, including all rights of stoppage in transit, replevin and reclamation, (the “Claim”) against the Debtor in
the Bankruptcy Court, or any other court with jurisdiction over the bankruptcy proceedings of the Debtor.

Assignor hereby waives any objection to the transfer of the Claim to Assignee on the books and records of the Debtor
and the Bankruptcy Court, and hereby waives to the fullest extent permitted by law any notice or right to a hearing as
may be imposed by Rule 3001 of the Federal Rules of Bankruptcy Procedures, the Bankruptcy Code, applicable local
bankruptcy rules or applicable law. Assignor acknowledges, understands and agrees, and hereby stipulates that an
order of the Bankruptcy Court may be entered without further notice to Assignor transferring to Assignee the Claim and
recognizing the Assignee as the sole owner and holder of the Claim.

You are hereby directed to make all future payments and distributions, and to give all notices and other
communications, in respect of the Claim to Assignee.

IN WITNESS WHEREOF, each of the undersigned has executed this Evidence of Transfer by its duly authorized
representative dated as of Oct 14 2020 ‘

Simpson Screen Print & Lithography Ltd. Bradford Capital Holdings, LP
By: Bradford Capital GP, LLC, its General Partner

By: ZY By: Brinn Bryer

Name: Mark Weigel Name: Brian Brager

Title: . , Title: Managing Member
Chief Financial Officer Bie

 

aa ea wk a a a a ea”

 

sikh ha
